Exhibit 21 The following table indicates, as of the end of the most recently ended fiscal year, the subsidiaries of Thermodynetics, Inc., their respective states and years of incorporation, and the percentage owned by Thermodynetics. Subsidiary’s Name State of Incorporation Year of Incorporation Percentage Owned Vulcan Industries, Inc. Michigan wholly owned National Energy Systems, Inc. Florida wholly owned TPI Systems, Inc. Delaware wholly owned* * The Company is currently spinning-off TPI Systems through the issuance of a dividend.Please see Item 1.
